Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 1 of 9 PageID# 1182


                                                                               ^     FILED
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGfVIA
                                                                                   APR - 7 2021
                                      Newport News Division

 PRINCE JHAMIER BELL                                                                norfo1"?'SI
                       Petitioner,
 V.                                                                    Criminal No. 4:I3-cr-49

 UNITED STATES OF AMERICA,

                        Respondent.

                             MEMORANDUM OPIMON & ORDER


        Before the Court is Prince Jhamier Bell's ("Petitioner") motion requesting compassionate

 release pursuant to 18 U.S.C. § 3582(c). ECF No. 122. The Government opposed the motion and

 Petitioner did not reply, ECF No. 128. This matter is now ripe for judicial determination. For the

 reasons below, Petitioner's motion is DENIED.

                             I. FACTUAL AND PROCEDURAL HISTORY

        On April 10, 2013, Petitioner were named in a Two-Count Indictment charging him with

 Obstruct, Delay,and Affect Commerce by Robbery,in violation of21 U.S.C. 1951(a)and 2(Count

 One) and Brandish a Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C.

 924(c) and 2(Count Two). ECF No. 13. On September 3, 2013, Petitioner pled guilty to Counts

 One and Two ofthe Indictment. ECF Nos.59,60. According to his Presentencing Report("PSR"),

 on January 6,2013,Petitioner entered a Shell Gas Station, pushed the customer who was standing

 at the counter out of the way, pulled out a firearm, and took approximately $131.00 from the cash

 register. ECF No. 115 at [f 5. The robbery was captured on video surveillance and based upon a

 description of the defendant given by the clerk, the police apprehended Petitioner. Id. Another

 officer transported the clerk to the scene and the victim identified Petitioner as the robber of the

 Shell station. Id. After his arrest, Petitioner engaged in telephone conversations with a confidential


                                                   1
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 2 of 9 PageID# 1183




 source, wherein Petitioner directed this individual to find the gun used in the robbery and to

 threaten and harm the victim. Id. at   7-12. In his PSR, Petitioner reported his overall health as

 good and noted no history of any serious or chronic medical conditions. Id. at If 74. It was also

 noted that Petitioner was diagnosed with asthma and chronic bronchitis.Id. Petitioner was assessed

 a total offense level of23, a criminal history category IV, and a recommended guideline provision

 of70 to 87 months, plus 84 months, consecutive, imprisonment Id. at |flf 111-113. On January 6,

 2014, the Court imposed a sentence of One Hundred Forty-Four (144) months imprisonment,

 consisting of 60 Months on Count One and 84 Months on Count Two, all to be served

 consecutively, and followed by five years of supervised release. ECF Nos. 76, 78. Petitioner is

 currently incarcerated at Thomson USP, in Illinois, and scheduled for release on November 27,

 2023. ECF No. 127.

        On December 28,2020, Petitioner filed his pro se motion for compassionate release. ECF

 No. 112. On January 8, 2021,Petitioner filed a supplemental motion. ECF No. 116. On March 8,

 2021, Petitioner filed a motion through counsel. ECF No. 122. On March 19, 2021, the

 Government opposed the motion. ECF No. 128. Petitioner has not replied.

        Petitioner requests compassionate release because of the ongoing COVID-19 pandemic.

 ECF Nos. 112, 116, 122. Petitioner argues that the presence of COVID-19 at Thomson USP

 presents extraordinary and compelling reasons to warrant his release. Id. Accordingly, Petitioner

 requests that the Court grant him compassionate release and allow him.to begin supervised release.

                                    11. LEGAL STANDARD

 A.The Exhaustion Requirement

        A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

 exhausted all administrative rights to appeal a failure of the Bureau ofPrisons("BOP")to bring a
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 3 of 9 PageID# 1184



 motion on the defendant's behalf or the lapse of30 days from the receipt ofsuch a request by the

 warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. However, the exhaustion

 requirement may be waived under the following circumstances: (1) the relief sought would be

 futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

 relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

 States V. Zukerman,2020 WL 1659880, at *3(S.D.N.Y. Apr. 3,2020)citing Washington v. Ban,

 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

 health consequences for petitioners vulnerable to infection, implicates all three exceptions

 justifying the waiver ofthe exhaustion requirement. Miller v. United States, 2020 WL 1814084,at

 *2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.

 April 3,2020); United States v. Perez,2020 WL 1456422,at *3-4(S.D.N.Y. Apr. 1,2020); United

 States V. Gonzalez, 2020 WL 1536155, at *2(E.D. Wash. Mar. 31,2020).

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

 "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

 "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

 Commission ("Sentencing Commission") in U.S.S.G. § IB 1.13, Application Note 1. Before the

 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner's medical condition, age, or family circumstances and further

 defined the limits under which a sentence reduction may be given under those justifications.
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 4 of 9 PageID# 1185



 U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

 provision" that allowed for a sentence modification upon a showing of "extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions(A)

 through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.

         However, U.S.S.G. § 1B1.13 is now outdated following the passage of the FIRST STEP

 Act,which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May 26, 2020); jee

 also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

 compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful guidance to

 courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he

 Commission's existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation

 standing alone does not provide sufficient groimds to warrant a sentence modification. 28 U.S.C.

 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

 those listed in U.S.S.G. § IB 1.13, in evaluating a petitioner's request for a sentence modification

 under 18 U.S.C. § 3582(c)(l)(A)(i).

                                        III. DISCUSSION

 A. The Exhaustion Requirement

         The Court finds that Petitioner did exhaust his administrative remedies prior to bringing
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 5 of 9 PageID# 1186



 his motion. On September 30,2020, Petitioner submitted a handwritten request for compassionate

 release to the Warden at Thomson USP. ECF No. 116 at Exhibits 1 and 2. On November 5,2020,

 the Warden denied Petitioners request. Id.\ see also, ECF No. 128. Thus,more than 30 days passed

 since Petitioner filed his request with the Warden. ECF Nos. 122, 127.

 B.Petitioner's Compassionate Release Request

        The Court now turns to whether Petitioner has set forth extraordinary and compelling

 reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with

 underlying health conditions. During the COVID-19 pandemic, federal courts around the country

 have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL

  1659880,at *4 citing Perez,2020 WL 1546422,at *4; United States v. Calvin,2020 WL 1613943,

 *4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-l, 2020 WL

  1627331, at *1(E.D. Pa. Apr. 1,2020); United States v. Jepsen, No. 3:19-CV-00073(VLB),2020

 WL 1640232, at *5(D. Conn. Apr. 1,2020); Gonzalez, 2020 WL 1536155, at *3; United States v.

 Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2(S.D. Tex. Mar. 30, 2020); United States

 V. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).

 Unlike the above cases. Petitioner's compassionate release is notjustified under the circumstances.

        First, Petitioner does not show a potential susceptibility to serious health risks from

 COVID-19. Petitioner alleges that he is at higher risk ofserious illness if he contracts COVID-19

 because "[tjhough he has not been diagnosed with hypertension his history aligns him with

 individuals who suffer with the disease." ECF No. 122 at 2. However, according to his BOP

 medical records. Petitioner was denied a diagnosis for hypertension on July 22, 2020. ECF No.

 131 (Sealed). Then, between September 2020 and January 2021, Petitioner was evaluated

 periodically for hypertension but there was no evidence to warrant a formal diagnosis. Moreover,
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 6 of 9 PageID# 1187



 his medical records indicate that in October 2019 he was diagnosed with congenital pes planus,

 antisocial personality disorder, hypermetropia, gingival recession, disorder of teeth, and joint

 paint. Id. at 6. According to the Centers for Disease Control and Prevention("CDC"),individuals

 with hypertension or high blood pressure might be at an increased risk for severe illness if they

 contract the virus.' However,Petitioner's medical records do not indicate that his blood pressure
 place him at high risk. See id. Petitioner also states that the mere presence of COVID-19 at

 Thomson USP warrants extraordinary and compelling reasons for release. Id. Unlike other cases,

 the Court here does not need to speculate about the impact COVID-19 would have on Petitioner's

 health should he contract COVID-19 because Petitioner already did contract COVID-19 on

 December 8,2020. As a result,Thomson USP followed protocol to isolate Petitioner in compliance

 with the Centers for Disease Control guidelines. Based on his medical records.Petitioner recovered

 without any issues. Accordingly, the Court finds that Petitioner has not presented any evidence

 showing extraordinary or compelling reasons that he is at particularized risk of serious illness

 should be contract COVID-19.

        Second, however. Petitioner does show a potential risk of contracting the disease at his

 prison facility. Most critically. Petitioner already contracted COVID-19 at USP Thomson. As of

 April 7, 2021, the BOP has reported a total of 542 positive cases of COVID-19 for inmates and

 100 for staffat Tomson USP.^ Moreover,increased testing is showing that COVID-19 has rapidly

 spread throughout prisons all over the country.^ Despite the BOP's protection measures,

 individuals housed in prisons remain particularly vulnerable to infection. See Muniz, 2020 WL

 1540325, at *1; see also Esparza, 2020 WL1696084, at *1 (noting that "[ejven in the best run


       'W.
        ^ See Federal Bureau of Prisons,"COVID-19 Corona Virus," BOP.gov, https://www.bop.gov/coronavirus/
      'See Centers for Disease Control and Prevention,"Coronavirus Disease 2019: Cases in the US," CDC.gov,
        https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.htnil
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 7 of 9 PageID# 1188



 prisons, officials might find it difficult if not impossible to follow the CDC's guidelines for

  preventing the spread of the virus among inmates and staff: practicing fastidious hygiene and

 keeping a distance of at least six feet from others"). Therefore, the Court need not wait until an

 outbreak occurs at a specific prison facility to determine that a petitioner has a particularized risk

 of contracting the disease. See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020 WL

  1627331, at * 12 ("the Court did not intend for that sentence to include incurring a great and

 imforeseen risk ofsevere illness or death brought on by a global pandemic").

         Third, the § 3553(a) factors do not weigh in favor of Petitioner's compassionate release.

 The seriousness of Petitioner's conduct for his underlying offense remain unchanged. According

 to his PSR, Petitioner entered a Shell Gas Station in Newport News, ordered everyone to the

 ground, pushed a customer standing at the coimter out ofthe way and pulled out the firearm. ECF

 No. 115 at If 5. Petitioner went behind the coimter ofthe gas station,just feet from where the clerk

 was standing, and demanded "give it up, give it up," all while holding the firearm at his waist and

 pointing the barrel at the clerk. Id. When the clerk opened the register. Petitioner took

 approximately $131 and stuffed it into his pockets. Petitioner then patted down two victims that

 were laying on the floor and then left the store. Id. After Petitioner was detained by police, he was

 transported to the scene of the crime where a "show up" was conducted and the victim identified

 him.Id. Later that day. Petitioner had a telephone conversation with a confidential source wherein

 he directed the source, in coded language, to retum to the scene to find the victim. Id. at Tjf 7-13.

 Petitioner asked the source whether he observed if anyone had picked up the firearm Petitioner

 had discarded during the foot pursuit. Id. A second confidential source admitted to investigators

 that Petitioner also wanted the source to threaten the victim. Id. On March 5,2013,Petitioner was

 released from custody and he displayed a weapon to the second confidential source boasting,"I
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 8 of 9 PageID# 1189



 even got my junk back." Id. On March 8, 2013, Petitioner was pulled over by a detective who

 positioned his vehicle parallel to the Petitioner's vehicle to prevent Petitioner's exit from the

  vehicle. Id. at 14. The detective exited his vehicle, identified himself and instructed Petitioner to

 exit the vehicle. Id. Petitioner then accelerated rapidly, striking the vehicle parked in front of him,

 and left the scene. Id. Petitioner drove through a red light and struck a vehicle, resulting in a four-

 car accident. Id. Petitioner fled the scene ofthe accident. Petitioner was later apprehended.Id.

         Petitioner also has an extensive career criminal record, starting at age 10, when he was

 convicted ofBreaking and Entering and Set Fire to a Building. Id. at If 29. Then, between the ages

 of 11 and 17, Petitioner was convicted of several crimes including Grand Larceny, Shoplifting,

 Trespassing, Assault and Battery, Burglary, and Reckless Handling of a Firearm. Id. at If|f 30-39.

 As an adult, from ages 19 to 25, Petitioner was convicted of various crimes including Criminal

 Contempt, Assault and Battery of Police Officer, Eluding Police, and Driving Without a License.

 Id. at Iff 40-43. Accordingly, Petitioner was assessed a total offense level of23,a criminal history

 category IV, and a recommended guideline provision of 70 to 87 months, plus 84 months,

 consecutive, imprisonment /rf. at ff 111-113. As a result of his crimes and career criminal history.

 Petitioner was sentenced to One Hundred Forty-Four(144) months imprisonment, consisting of

 60 Months on Count One and 84 Months on Count Two, all to be served consecutively, and

 followed by five years ofsupervised release. ECF Nos. 76,78. To date.Petitioner has served about

 70 percent of his sentence is scheduled for release on November 27,2023. ECF No. 127.

         While in prison. Petitioner has not demonstrated a record of rehabilitation. Petitioner's

 disciplinary record shows that he received multiple infractions including: Possessing

 Drugs/Alcohol(2016),Refusing Work/Program Assignment(2017),Engaging in Sexual Acts,and

 Indecent Exposure(2017),Destroying Property(2018), Assaulting Without Serious Injury(2018),


                                                   8
Case 4:13-cr-00049-RAJ-DEM Document 132 Filed 04/07/21 Page 9 of 9 PageID# 1190



 Refusing to Obey an Order (2019), Threaten Bodily Harm (2020), Assaulting Without Serious

 Injury (2020),Possessing a Dangerous Weapon (2020), and Engaging in Sexual Acts (2020). EOF

 No. 127; see also, ECF No. 128 at Exhibit 4. To his credit, Petitioner has completed multiple

 academic and drug education courses and is working in food service. ECF No. 128 at Exhibit 3.

        Overall, given the seriousness of Petitioner's crimes and criminal history, the Court finds

 that Petitioner's release would not promote the respect for law or provide adequate deterrence.

 Furthermore, the Court finds that Petitioner is a risk to the community. Also, Petitioner has not

 demonstrated any extraordinary and compelling reasons to warrant compassionate release.

 Accordingly, the § 3553(a) factors do not weigh in his favor. Therefore, based on the

 aforementioned factors, the Court finds that Petitioner does not qualify for compassionate release.

                                           IV. CONCLUSION

        For the foregoing reasons, Petitioner's motion through counsel, ECF No. 122,is DENIED.

 Furthermore, Petitioner's additional pro se motions, ECF Nos. 112, 116, are Moot.

        The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

 Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

 Marshals Service.

        IT IS SO ORDERED.

 Newport News, Virginia
 April7,2021                                       ^                    i^ISTRICT JUDGE
